Citation Nr: 1722505	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-20 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for a vision disorder.

3.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from June 2002 to June 2006, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2012.  A transcript of that hearing is of record.

The Veteran also testified at a hearing before a Veterans Law Judge (VLJ) in May 2013.  A transcript of the hearing is of record.  A March 2014 letter informed the Veteran that the VLJ who conducted the May 2013 hearing was no longer at the Board and asked him if he wished to attend another hearing before a VLJ who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran

In May 2014, the Board remanded the Veteran's increased rating claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to service connection for hypothyroidism and a vision disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's PTSD has not been shown to cause occupational and social impairment with reduced reliability and productivity, social and occupational impairment with deficiencies in most areas, or total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at hearings before a DRO in February 2012 and before the Board in May 2013.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted for the Veteran's PTSD during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

On April 27, 2010, the Veteran filed an increased rating for his PTSD, which was initially denied by an August 2010 rating decision.  An August 2012 rating decision granted an increased rating of 30 percent effective April 27, 2010, the application date.  The Veteran asserts that he is entitled to a higher rating.

Under the General Rating Formula for Mental Disorders, a 30 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

Here, the Veteran's treatment records do not establish occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Li

In May 2010, the Veteran was afforded a VA examination.  He reported that he had just been awarded his college degree and graduated Magna Cum Laude with a 3.75 grade point average.  He reported that he was married with one child who was the "center of his world" and that he cared for his child as soon as he was home from work to give his wife a break.  He reported having two pet dogs.  He reported going to bars, Walmart, church, and sporting events with his wife and friends.  On examination, he was appropriate, cooperative, friendly, attentive, and fully alert and oriented with an anxious mood and restricted affect.  He denied experiencing any delusions, hallucinations, suicidal ideation, or homicidal ideation.  He had no panic attacks.  He was able to maintain personal hygiene and had no problems with activities of daily living.  He had normal memory with intact judgment and insight.  He reported that his PTSD resulted in difficulty sleeping and re-experiencing traumatic events.  He was assessed with a GAF of 68.  The examiner indicated that the Veteran's PTSD resulted in symptoms that were transient or mild.

At an examination in September 2010, the Veteran reported an increase in psychiatric symptoms, but on examination, he was fully alert and oriented, cooperative, appropriate, logical, and goal directed with a depressed mood and appropriate affect.  He denied having any suicidal or homicidal ideation.  He remained "happily married" with a five month old daughter.  He was assessed a GAF of 55 to 60.

In August 2011, the Veteran was afforded a VA examination.  He reported that he was married with a 16 month old daughter.  He reported that he continued to work and that he associated with a close group at work.  On examination, he was appropriate, cooperative, friendly, attentive, and fully alert and oriented.  His mood was good.  He had no delusions, hallucinations, suicidal ideation, or homicidal ideation.  He had no panic attacks.  He was able to maintain personal hygiene and had no problems with activities of daily living.  He had normal memory with intact judgment and insight.  He reported that his PTSD resulted in difficulty sleeping and re-experiencing traumatic events.  He was assessed with a GAF of 60.  The examiner indicated that the Veteran's PTSD resulted in occasional decreases in work efficiency with intermittent periods of inability to perform occupational tasks.

At an examination in October 2011, the Veteran reported that he was in good health, denied having any anxiety or panic attacks, and denied having frequent trouble sleeping.

In July 2015, the Veteran was afforded a VA examination.  He reported that he was married to his wife and now had two children.  He reported that he would see his parents about twice per year and his wife's parents about once per month.  He reported having a couple of friends.  He remained employed and continued to associate with a small group of coworkers.  While the Veteran reported having severe symptoms of PTSD, the examiner gave greater weight to the Veteran's description of his social, family, recreational, occupational, and other areas of functioning, which the examiner noted were not consistent with severe PTSD.  The examiner noted that the Veteran had meaningful social relationships with friends, he functioned generally pretty well, and overall his symptoms would really be mild from an objective standpoint as he has held a job for four years, raised a family, had recreational activities, had friendships, and maintained his domicile.  The Veteran was assessed with a GAF of 61.  The examiner indicated that the Veteran's PTSD resulted in occasional occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

As described, the Veteran has clearly experienced psychiatric symptomatology as a result of his PTSD.  However, the record does not establish that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  The Veteran has completed a college degree, maintained employment, remained married with two children, maintained relationships both with his and his wife's family, and had friends and colleagues.  He denied having any panic attacks, his speech was normal, his memory was normal, and his insight and judgement were normal.  The Veteran's GAF scores were generally 60 or above, indicating moderate symptoms, and his most recent assessments was 61 indicating some mild symptoms.  Thus, it cannot be concluded that the Veteran' PTSD results in occupational and social impairment, with reduced reliability and productivity or with deficiencies in most areas.  It also is not shown that the Veteran's PTSD causes total social and occupational impairment.

Accordingly, the Veteran is not entitled to a rating in excess of 30 percent for his PTSD.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).
 


ORDER

A rating in excess of 30 percent for PTSD is denied.


REMAND

Regarding the Veteran's service connection claims for hypothyroidism, his STRs show that at his entrance examination in July 2001, he reported having a thyroid problem, but his physical examination was normal.  During his service, STRs contained TSH levels of 15.98 in July 2005, 12.63 in August 2005, and 0.04 in October 2007.

At the February 2012 DRO hearing, the Veteran testified that he was given a waiver at enlistment.  After he was deployed to Southwest Asia, he was not provided thyroid medications and his TSH levels have fluctuated since then.

In July 2015, the Veteran was afforded a VA examination.  However, the examiner did not indicate if the Veteran's hypothyroidism "clearly and unmistakably" existed prior to service, and if so, whether the Veteran's pre-existing hypothyroidism was "clearly and unmistakably" not aggravated beyond its natural progression.  Therefore, the Veteran must be scheduled for a new examination as the opinion of the July 2015 VA examiner was not adequate.

Regarding the Veteran's vision disorder, the Veteran's STRs show that he had vision examinations in July 2001, December 2002, and September 2005.  Between his July 2001 and September 2005 examinations, his vision decreased.  He asserts that his vision worsened due to experiencing head injuries during his active service in Southwest Asia.  He also asserts having very poor night vision.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to obtain an opinion on the significance, if any, of the decrease in the Veteran's visual acuity between his July 2001 examination and his September 2005 examination, the effects of head trauma on vision, and the etiology of any current vision disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the etiology of the Veteran's hypothyroidism.

The examiner then should address the following questions:

(a) Did the Veteran's current hypothyroidism clearly and unmistakably exist prior to the Veteran's entry into active service?  Why or why not?  Please specifically address the Veteran's reports of being diagnosed with hypothyroidism in his teens prior to his active service.

(b) If hypothyroidism did clearly and unmistakably exist prior to active duty service, provide an opinion as to whether the pre-existing hypothyroidism clearly and unmistakably (obviously, manifestly, and undebatable) was not aggravated (the underlying disability increased in severity beyond the natural progression of the disability) during his active duty service.  Why or why not?

(c) If hypothyroidism did not clearly and unmistakably exist prior to active duty service, provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that his current hypothyroidism either began during or was otherwise caused by his military service.  Why or why not?

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Schedule the Veteran for a VA eye examination, with an ophthalmologist if possible.  The examiner should determine whether the Veteran has a disability of the eyes, consistent with his reported symptomatology at his 2013 Board hearing.  If the Veteran is found to have a disability of the eyes, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current vision disorder either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

In so doing, the examiner should specifically comment on the clinical significance, if any, of the decrease in the Veteran's visual acuity during his active service and whether the decrease in visual acuity is related to any current vision disorder.  The examiner should also discuss the relevance, if any, of the effects of head trauma on vision.

3.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


